Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 07/21/2021 has a total of 16 claims pending in the application; there are 2 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A method for managing access to a consortium of networks”.
    Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the preamble of each of the claims ends with a “,” which does not define the preamble of the claim from the claimed limitations. Examiner suggests ending the preamble of claims 1 and 11 with a “:” instead to separate the preamble from the claimed limitation.  Appropriate correction is required.
Allowable Subject Matter

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-16   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,842 B2 [application No.16/675,733], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application of form a consortium of networks that allow network sharing of electronic device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Story JR Publication No. (US 2014/0165165 A1) in view of Adderly et Al. Publication No. (US 2016/0248744 A1).

Regarding claim 1, Story teaches a method for managing access to a consortium of networks (credential server device 116 FIG.1), the consortium of networks comprising at least a first network and a second network (a user's login to the credential management service can function as a single login to also allow the user to access an e-commerce service, social networking service, gaming service, content provider service, or other network services [0040-41] FIG.7, a client device 500(2) belonging to device group 502(1) can communicate with credential management service 504 to request updated credentials for each of the network services that one or more of the devices 500(1)-(N) belonging to device group 502(1) have accessed [0055-56] FIG.5B), the method comprising, 
providing, addressed to a first access point in the first network, first provision information regarding the second network (the credential management service 504 provides an updated list of network services associated with device group 502(1) and an updated list of credentials to each of the devices 500 belonging to device group 502(1) so that users do not need to provide credentials each time they access a network service from one of their devices [0055-56] FIG.5B); 
receiving a request associated with the first access point to authenticate a first electronic device, where the request indicates that the first electronic device is associated with the second network (Any client device that has been registered for the user can periodically retrieve and store one or more sets of credentials from the credential management service, the client device can automatically access, join and/or login to that service using the stored credentials [0012-14] FIG.6); 
authenticating the first electronic device with a first authentication server associated with the second network (user account is authenticated to the credential management service, the credential management service can provide a bootstrapping technique by which multiple sets of network service credentials can be shared among all of the devices that belong to the common device group, user and/or user account [0012-14] FIG.7); and 
providing, addressed to the first access point, authentication approval to allow the first electronic device to associate with the first network (a user's login to the credential management service can function as a single login to also allow the user to access an e-commerce service, social networking service, gaming service, content provider service, or other network services [0040-41] FIG.7).  
Story does not explicitly teach a first network and a second network that allows network sharing of electronic devices.
Adderly teaches a first network authentication server in the first network and a second network authentication server  in the second network (a gateway support shared access to network service A 140 [first network] and network service B 150 [second network] to service client devices 103-107 by using stored credentials to synchronize user access to the network services [0016-22] FIG.1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Story by the teaching of Adderly to have a first network and a second network that allows network sharing of electronic devices in order to avoid having to re-enter the credentials when accessing a specific network service from any device, portal, or platform (Adderly: [0035-36] FIG.3).

Regarding claim 2, Story teaches the method of claim 1, wherein the first network includes a first plurality of access points that includes the first access point and the second network includes a second plurality of access points, and the first plurality of access points are not configured to communicate with the second plurality of access points (a client device 500(2) belonging to device group 502(1) can communicate with credential management service 504 to request updated credentials for each of the network services that one or more of the devices 500(1)-(N) belonging to device group 502(1) have accessed [0055-56] FIG.5B).  

Regarding claim 3, Story teaches the method of claim 1, further comprising: providing, addressed to a second access point in the second network, second provision information regarding the first network (the credential management service 504 provides an updated list of network services associated with device group 502(1) and an updated list of credentials to each of the devices 500 belonging to device group 502(1) so that users do not need to provide credentials each time they access a network service from one of their devices [0055-56] FIG.5B).

Claims 4 to 5 (allowable subject matter).

Regarding claim 6, Story teaches the method of claim 1, wherein, after providing the authentication approval, the method further comprises: monitoring the first electronic device; and enforcing rules for an account associated with the first electronic device established with the second network (the credential management service 504 authenticates the first client device 500(1), stores the credentials for network service 106, and generates a device group 502(1) associated with first client device 500(1) and perform deletion of authorization for a network service, such as when a subscription expires [0049-53] FIG.5A). 

Regarding claim 7, Story teaches the method of claim 1, wherein authenticating the first electronic device comprises: providing, addressed to the first authentication server, the request associated with the first access point to authenticate the first electronic device; and receiving, associated with the first authentication server, an authentication response (credential management service 504 provides to network service 106, identification of devices belonging to device group 502(1) and authorization for the devices belonging to device group 502(1) to access network service 106 according to the credentials received for device group 502(1) [0053-54] FIG.5A).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Story in further view of FERGUSON et al. Publication No. (US 2011/0111728 A1).
Regarding claim 8, the modified Story teaches the method of claim 1, but does not explicitly teach wherein the method further comprises: providing, addressed to a computer, an invitation for a third network to join the consortium.
FERGUSON teaches wherein the method further comprises: providing, addressed to a computer, an invitation for a third network to join the consortium (FERGUSON: an individual or organization to be a member of their safety network a text message or other electronic invitation such as an e-mail or telephone call may be sent inviting the contacts to join the user safety network. An invitation may be kept open for a limited period of time or may expire after a duration [0029-35] FIG.1).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified the modified Story by the teaching of FERGUSON to send out invitations through email or SMS to other users in order to efficiently join the consortium  and be able to use network accessible resources  (FERGUSON: [0087-88]).

Regarding claim 9, Story teaches the method of claim 1, wherein at least one of the first access point and the second access point is compatible with at least one of: an IEEE 802.11 communication protocol, or a cellular-telephone communication protocol (Story: network(s) 102 can further include devices that enable connection to a wireless network that support Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards (e.g., 802.11g, 802.11n, and so forth), and other standards. [0017-18] FIG.1).    

Regarding claim 10, Story teaches the method of claim 1, wherein the first provision information comprises a network identifier for the second network (Story: the client device receives an updated list of networks and credentials that the device is authorized to access due to its inclusion in device group 502(1) credential management service 504 maintains a schema of stored network service credential information for each device group 502 [0056-60] FIG.5C).  

Regarding claims 11-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the method includes the limitations “receiving a query about an availability of networks from a first electronic device that is associated with the second network” which is equivalent to (Story: Any client device that has been registered for the user can periodically retrieve and store one or more sets of credentials from the credential management service, the client device can automatically access, join and/or login to that service using the stored credentials [0012-14] FIG.6) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472